DETAILED ACTION

Continued Examination 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of Submissions
This Office action is responsive to the after-final submission filed on December 23, 2021 and the RCE submission filed on January 24, 2022, which have been entered in the order in which they were filed. See MPEP 706.07(h), subsection III.D.

It is noted that page 22 of the RCE submission filed on January 24, 2022 lacks a proper S-signature because the signer’s name is not bounded by a first single forward slash mark before and a second single forward slash mark after. That is, the S-signature reads “/Robert J. Goodell” instead of “/Robert J. Goodell/”. See MPEP 502.02. Since the RCE transmittal form filed on January 24, 2022 bears a proper S-signature, the submission attached thereto has been entered. Applicant should take care to ensure that future submissions are signed properly.

Objections to Amendments – Formalities
The claim amendments filed on January 24, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. It is improper to amend the claims relative to a prior amendment because all amendments must be made relative to the patent claims, which are in effect as of the date of filing of the reissue application. Only amended claims should be identified by the status identifier “amended”. The patent claims are not amended properly because:
In claim 13, at l. 12, “direction of” should read “direction [.] of” since an improper period appears in the patent claim.
In claim 15, the status indicator “(Twice Amended)” should read “(Original)” since no changes are made with respect to the patent claim.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Objections to Amendments – New Matter
The amendment filed on January 24, 2022 is objected to under 35 USC 132(a), which states that no amendment shall introduce new matter into the disclosure of the invention, and is objected to under 35 USC 251(a), which states that no new matter shall be introduced into the application for reissue. See the further explanation below.

Patent No. 7,319,838, i.e., the patent for which reissue is sought, issued from Application No. 11/219,808, which did not claim any domestic priority. Accordingly, the “original disclosure” is the disclosure of Application No. 11/219,808 as filed on September 7, 2005. 

The claims amendments filed on January 24, 2022 contain new matter relative to the original disclosure for the following reasons:
Claim 1 recites “wherein the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member” (ll. 13-15). The peeling pad 64 is disclosed as having a contact face defined by a curved surface having a radius of curvature of, for example, 20 mm or less. See col. 8, ll. 24-32; col. 18, ll. 57-60. The fixing belt 614 is disclosed as sliding over this contact face of the peeling pad 64 at a position downstream a certain distance (e.g., 20 mm to 40 mm) from the nip portion N between the fixing roll 610 and the pressure roll 622. See col. 7, ll. 29-33; col. 8, ll. 1-23; col. 13, l. 62 to col. 14, l. 58; col. 18, ll. 51-56; col. 18, l. 66 to col. 19, l. 3. However, as illustrated in Figs. 2-3, the fixing belt 614 does not slide over an entirety of the curved (radiused) surface that defines the contact face of the peeling pad 64. Further, the original disclosure does not state that “the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while 
Claim 8 recites “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member” (ll. 15-17). See the above explanation with respect to claim 1. Further, the original disclosure does not state that “the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member”. Accordingly, claim 8 also recites new matter.

Applicant is required to cancel the new matter in the reply to this Office Action.

The examiner suggests:
Amending claim 1 by replacing “while sliding over an entirety of the contact face of the peeling member” (ll. 14-15) with “at the location where the belt member first contacts the peeling member in the transporting direction of the recording medium”.
Amending claim 8 by replacing “while sliding over an entirety of the contact face of the peeling member” (ll. 16-17) with “at the location where the fixing belt first contacts the peeling member in the transporting direction of the recording medium”.
If these changes are made, a corresponding amendment(s) to the specification will be required in order to provide proper antecedent basis in the disclosure. See 37 CFR 1.75(d)(1). Further, while these suggested changes will eliminate new matter from the claims, they will not necessarily define over the prior art.

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on December 23, 2021 overcomes the previous objection to the ADS. Thus, the objection is withdrawn. 

Establishing Assignee’s Right to Take Action
The corrected Statement under 37 CFR 3.73(c) filed on December 23, 2021, which establishes the assignee’s right to take action in the instant reissue application, overcomes the previous objection. Thus, the objection is withdrawn. 

Reissue Oath/Declaration
The corrected Reissue Application Declaration by the Assignee (Form PTO/AIA /06) filed on January 24, 2022 overcomes the previous objections. Thus, the objections to the reissue declaration and the corresponding rejection under 35 USC 251 is withdrawn.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-4, 7, 8 and 11 are rejected under 35 U.S.C. 251 because they improperly introduce new matter into the application for reissue. See the explanation above. Claims 2-4, 7 and 11 are included in the rejection because of their dependencies. 
  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 1-4, 7, 8 and 11 are rejected under 35 U.S.C. 112(a) as failing to satisfy the written description requirement because these claims recite new matter. See the explanation above. Claims 2-4, 7 and 11 are included in the rejection because of their dependencies.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper antecedent basis for:
“wherein the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member” (claim 1, ll. 13-15).
 “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll while sliding over an entirety of the contact face of the peeling member” (claim 8, ll. 15-17).
“wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll at the peeling member” (claim 13, ll. 15-16).
“wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll at the peeling member” (claim 14, ll. 23-24).
Correction is required.

Claim Construction
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

Independent claim 1 requires “a pressing member” (l. 4). The singular term “member” is generally defined as a single element or piece of a larger structure. Thus, a person of ordinary skill in the art (POSITA) would consider the ordinary and customary meaning of the claim term “pressing member” to be a single element of a larger structure, which single element functions to press against another part of the larger structure.

However, the specification states that “a pressing member” can be defined by:
A pressure belt module 62. See col. 6, ll. 60-62; Figs. 2, 3 and 5. The pressure belt module 62 is part of a larger structure (i.e., the fixing unit 60); however, the pressure belt module 62 is not a singular element. Rather, it includes a pressure belt 620, a lead roll 621, a pressure roll 622, a stretching roll 623, and a pressure pad 63. See col. 9, ll. 6-11.
A pressure roll 65. See col. 17, l. 64 – col. 18, l. 9; Fig. 6. The pressure roll 65 is a single element of a larger structure (i.e., the fixing unit 80).

In allowing for the term “pressing member” to encompass both a single element as well as a module of plural elements, the applicant has acted as their own lexicographer by defining this claim term in a manner that differs from the ordinary and customary meaning as understood by POSITA.

Accordingly, the claimed “pressing member” is not limited to a single element of a larger structure. Rather, it encompasses both (a) a single element of a larger structure, and (b) a module of plural elements, which module is part of a larger structure.

Independent claims 1, 8, 13 and 14 each require “a peeling member” (claim 1, l. 6; claim 8, l. 9; claim 13, l. 9; claim 14, l. 15). The singular term “member” is generally defined as a single element or piece of a larger structure. Thus, POSITA would consider the ordinary and customary meaning of the claim term “peeling member” to be a single element of a larger structure, which single element functions to peel another component.

The specification states that “a peeling member” can be defined by:
A peeling pad 64. See col. 6, ll. 63-67; Figs. 2, 3 and 6. The peeling pad 64 is a single element of a larger structure (i.e., the fixing belt module 61 and/or the fixing unit 60, 80).
A peeling roll 74. See col. 15, ll. 55-59; Fig. 5. The peeling roll 74 is a single element of a larger structure (i.e., the fixing belt module 61 and/or the fixing unit 70).

In using the term “peeling member” to refer to a single element of a larger structure, the applicant has defined this claim term in a manner that conforms to the ordinary and customary meaning as understood by POSITA. Thus, the applicant has not acted as their own lexicographer by defining this claim term in a manner that differs from the ordinary and customary meaning as understood by POSITA. 

Accordingly, the claimed “peeling member” is a single element of a larger structure, which single element functions to peel another component.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Koeleman et al.”
US Patent No. 4,095,886

“Uehara et al.”
US Patent No. 7,155,155 B2

“Kurotaka et al.”
JP Publication No. 2003-195666 A (with English translation)

“Baba et al.”
JP Publication No. 2004-93582 A (with English translation)


US Publication No. 2003/0103788 A1

“Berkes et al.”
US Publication No. 2004/0028433 A1

“Noya et al.”
US Publication No. 2003/0180074 A1

“Ebara et al.”
JP Publication No. 2003-122179 A (with English translation)



Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 3:  Claims 1-4, 7 and 13-15, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koeleman et al.
With respect to claims 1, 7 and 13-15, Koeleman et al. discloses a fixing unit comprising: 
A fixing belt module that has a fixing belt 11 stretched around a drive roller 14, a fixing roller 15, and a guide roller 16, with the fixing belt 11 of the belt module transporting a recording medium in the form of a sheet of paper A. See Figs. 1-2; col. 3, ll. 44-46; col. 4, ll. 16-29. The fixing roller 15 and the guide roller 16 can have internal heaters. See col. 4, ll. 1-4.
A pressing member in the form of a pressure belt module that has a pressure belt 23 stretched around a pressure roller 22 and a stretching roller 27, with the pressure roller 22 and the pressure belt 23 disposed to press the fixing roller 15 
A peeling member 24 in the form of a stationary rod or bar disposed downstream and spaced from the nip portion in a transporting direction of the sheet of paper (recording medium) A1, with the peeling member 24 supporting/contacting the fixing belt 11 from inside thereof and bending/changing a traveling direction of the fixing belt 11 after conducting the fixing belt 11 in a direction out of contact with the fixing roller 15 and the pressure belt 23, such that the sheet of paper (recording medium) A is peeled from the fixing belt 11 as the fixing belt 11 passes over and has its traveling direction bent/changed by the peeling member 24. See Figs. 1-2; col. 4, ll. 30-56; col. 5, ll. 14-21.
With respect to claim 1, the fixing roller 15 rotates, i.e., it is a “rotary” roller as broadly claimed.
With respect to claims 1, 13 and 14, the guide roller 16 is positioned (see Fig. 1) such that it cooperates with the drive roller 14 and the fixing roller 15 to maintain a certain tautness in the fixing belt 11, i.e., the guide roller 16 is a “stretching” roller that “stretches” the fixing belt 11 as broadly claimed.
With respect to claims 1-3, 13 and 14, the peeling member 24 has a contact face in contact with the fixing belt 11 such that the fixing belt 11 is moved while sliding on this contact face, which contact face has a curved surface with a radius of curvature of 5 mm. See Fig. 2; col. 4, ll. 30-49. Alternatively, the radius of curvature can be 3 mm or 7 mm. See col. 4, ll. 50-56. The disclosed curvature of 3 mm, 5 mm or 7 mm falls within the claimed range of 20 mm or less.
With respect to the limitation “wherein the peeling member supports the belt member such that the belt member is separated from the rotary roll and the pressing member while sliding over an entirety of the contact face of the peeling member” of claim 1, the pressure roller 22 of 
The peeling member 24 is separated from the fixing roller (or rotary roll) 15 such that a gap exists therebetween. Thus, the peeling member 24 supports the fixing belt 11 such that the fixing belt 11 is separated from the fixing roller (or rotary roll) 15 while sliding over an entirety of the contact face of the peeling member 24.
The peeling member 24 is separated from the pressure roller 22 by a gap corresponding essentially to the combined thickness of the fixing belt 11 and the pressure belt 23. Thus, the peeling member 24 supports the fixing belt 11 such that the fixing belt 11 is separated from the pressure roller (or pressing member) 22 by a gap corresponding essentially to the thickness of the pressure belt 23 while sliding over an entirety of the contact face of the peeling member 24.
With respect to the limitation “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll and the pressure roll at the peeling member” of claim 13, and the limitation “wherein the peeling member supports the fixing belt such that the fixing belt is separated from the fixing roll, the pressure belt, and the pressure roll at the peeling member” of claim 14, see the above explanation with respect to claim 1. Further, claims 13 and 14 are broader than claim 1 and do not require that the fixing belt is separated from the pressure roll (in the case of claim 13) or the pressure belt and the pressure roll (in the case of claim 14) while sliding over the entirety of the contact face of the peeling member. These claims do not exclude a construction—as in Koeleman et al.—in which the fixing belt 11 contacts the pressure belt 23 at the point where the fixing belt 11 first contacts the peeling member 24 and then is separated from the pressure belt 23 at other points along the contact face of the peeling member 24. In Koeleman et al., the fixing belt 11 is:
Separated from the fixing roller 15 as it slides over the entire contact surface of the peeling member 24 since a gap exists between the fixing roller 15 and the peeling member 24. This meets the requirement that the fixing belt is separated from the fixing roller at the peeling member.
Separated from the pressure roller 22 as it slides over the entire contact surface of the peeling member 24 since the peeling member 24 is separated from the pressure roller 22 by a gap corresponding essentially to the combined thickness of the fixing belt 11 and the pressure belt 23. This meets the requirement that the fixing belt is separated from the pressure roller at the peeling member.
Separated from the pressure belt 23 as the fixing belt 11 slides over a majority of the contact surface of the peeling member 24. This meets the broad requirement that the fixing belt is separated from the pressure belt at the peeling member.
With respect to claim 4, Fig. 2 of Koeleman et al. illustrates that the peeling member 24 is disposed at such a position that an angle between the fixing belt 11 after passing through the nip portion and before entering the peeling member 24 and the fixing belt 11 after passing over the peeling member 24 is greater than 90°. This illustrated angle falls within the claimed range of 90° or more.
With respect to claim 13, the pressure roller 22 is disposed to press the fixing roller 15 and the fixing belt 11 thereby forming a nip portion between the fixing belt 11 and the pressure roller 22. While claim 13 does not require the pressure belt 23 disclosed by Koeleman et al., the claim does not exclude the use of such a pressure belt.
With respect to claim 14, Koeleman et al. also discloses that the fixing unit is part of an image forming apparatus that additionally includes (a) a toner image forming unit 2-7 that forms a toner image on a photoconductive transfer belt 1, and (b) a transfer unit including the transfer belt 1, a transfer roller 10 and the fixing belt 11 that transfer the toner image formed by the toner image forming unit 2-7 onto the sheet of paper A. See Figs. 1-2; col. 3, ll. 9-34 and 44-46; col. 4, ll. 11-29. While Fig. 1 illustrates an embodiment in which the toner image is transferred from the fixing belt 11 to the sheet of paper A while simultaneously fixing the toner image on the sheet, Koeleman et al. further discloses that the sheet of paper A can bear the unfixed toner image prior to its passage through the nip portion (or pressure zone) of the fixing unit. See col. 5, ll. 29-37. Thus, in this alternative arrangement, the toner image can be transferred to the sheet of paper A (by the transfer unit) before the sheet passes through the nip portion of the fixing unit where the toner image is fixed on the sheet.
	
GROUND 4:  Claims 1-4, 7 and 13-15, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koeleman et al. in view of Uehara et al. and Kurotaka et al.
See the detailed discussion of Koeleman et al. in GROUND 3.
With respect to claims 1, 13 and 14, in an alternative interpretation to that of GROUND 3, Koeleman et al. is considered to fail to teach that the guide roller 16 is a “stretching” roller that “stretches” the fixing belt 11. However, Uehara et al. and Kurotaka et al. establish that the use of such a stretching roller was well-known in the art at the time the invention was made.
Uehara et al. teaches a fixing unit comprising: 
A fixing belt module 61 that has a fixing belt 614 stretched around a fixing roller 610 and a stretching roller 615 such that the stretching roller 615 stretches the fixing belt 614. See Figs. 2 and 5; col. 8, ll. 23-30 and 57-60; col. 9, ll. 11-13 and 18-20. 
A pressing member in the form of a pressure belt module that has a pressure belt 620 stretched around a pressure roller 622 and a stretching roller 623, with the pressure roller 622 and the pressure belt 620 disposed to press the fixing roller 610 and the fixing belt 614. See Figs. 2 and 5; col. 9, l. 42 to col. 10, l. 4.
A peeling member in the form of a peeling roller 64 that supports the fixing belt 614 from inside thereof and changes its traveling direction, with the peeling roller 64 having an outer diameter of 5-20 mm. See Figs. 2, 3 and 5; col. 8, ll. 23-30; col. 9, ll. 27-41; col. 14, ll. 46-58; col. 15, ll. 42-52. 
Thus, Uehara et al. teaches the stretching roller 615 that stretches the fixing belt 614. 
Similarly, Kurotaka et al. teaches a fixing belt module that has a fixing belt 13 stretched around a fixing roller 11 and a stretching roller 12, with the stretching roller 12 provided with a tensioner 12a such that the stretching roller 12 stretches the fixing belt 13. See Figs. 4 and 8; ¶¶ 0018 and 00242. Kurotaka et al. further teaches a peeling member in the form of a peeling roller 15a having an outer diameter of 10-20 mm. See Figs. 4 and 8; ¶¶ 0018-0022.
From these teachings of Uehara et al. and Kurotaka et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by providing the fixing belt module with a stretching roller that stretches the fixing belt. POSITA 
With respect to claim 13, Koeleman et al. discloses a pressure belt module having a pressure belt 23 stretched around a pressure roller 22 and a stretching roller 27. If claim 13 is considered to require only the use of a pressure roller (i.e., to exclude the use of a pressure belt), then such an arrangement is taught by Kurotaka et al. Specifically, Kurotaka et al. teaches the use of a pressure roller 14 that engages the fixing belt 13 such that the nip portion N is formed between the pressure roller 14 and the fixing belt 13. See Figs. 4 and 8; ¶¶ 0018-0019. From these teachings of Kurotaka et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by using a pressure roller in place of the pressure belt module because this simplifies the overall structure of the device, saves space, and reduces cost.
With respect to claim 14, Uehara et al. teaches an image forming apparatus having a toner image forming unit, and a transfer unit, as required by these claims. See Fig. 1; col. 4, l. 54 – col. 6, l. 24; col. 6, l. 57 – col. 8, l. 8. Similarly, Kurotaka et al. teaches an image forming apparatus having a toner image forming unit, and a transfer unit. See Fig. 18; ¶¶ 0031-0034. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by replacing the image forming apparatus with the kind of image forming apparatus taught by Uehara et al. or Kurotaka et al. in order to equip the device to produce high quality color images. Further, the substitution of one well-known apparatus for another well-known alternative is recognized to be within the level of ordinary skill in the art.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

See the detailed discussion of the teachings of Baba et al., Yura et al., Berkes et al., Noya et al., and Ebara et al. in items 51-55 (pp. 21-23) of the prior Office action mailed on March 10, 2021.

Response to Arguments
Applicant’s arguments filed on January 24, 2022 have been fully considered3.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173(a)-(g). The examiner disagrees for the reasons given above.

Applicant argues that the new matter introduced by previous amendments has been replaced with subject matter that does not constitute new matter. The examiner disagrees for the reasons detailed above. Applicant’s amendments necessitated new grounds of rejections under 35 U.S.C. 251 and 35 U.S.C. 112(a) based on new matter.

Applicant argues that a new reissue oath/declaration has been submitted to overcome the objections to the declaration and the corresponding rejection under 35 USC 251. The examiner concurs.

Applicant argues that the claims have been amended to overcome the previous rejection under 35 USC 112(b). The examiner concurs.

Applicant argues that the claims have been amended to overcome the rejections under 35 U.S.C. 102(b) and 35 USC 103(a). However, applicant’s amendments necessitated modified grounds of rejection. 

Applicant specifically argues that amended claim 1 defines over Koeleman et al. because of the addition of the final two wherein clauses to claim 1. The examiner disagrees for the reasons detailed in GROUNDS 3-4 above. 

Applicant also argues that amended claim 1 defines over Koeleman et al. because, in Koeleman et al., a nip-type portion is formed between the peeling member 24 and the pressure roller 22. This argument fails because it is not commensurate in scope with the claim. That is, claim 1 does not exclude the formation of a nip-type portion between the peeling member 24 and the pressure roller 22. As noted in GROUND 3, claim 1 broadly recites a “pressing member”. With the pressure roller 22 of Koeleman et al. corresponding to the claimed “pressing member”, the pressure roller 22 is separated from the peeling member 24 by a gap corresponding essentially to the combined thickness of the fixing belt 11 and the pressure belt 23. Thus, the peeling member 24 supports the fixing belt 11 such that the fixing belt 11 is separated from the “pressing member” 22 by a gap corresponding essentially to the thickness of the pressure belt 23  while sliding over an entirety of the contact face of the peeling member 24.

It is noted that no specific arguments are presented with respect to independent claims 8, 13 and 14. As explained above, claims 13 and 14 are broader in scope than claim 1.

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). 



/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Koeleman et al. states that “…the portion of belt 11 carrying the image material enters and passes through a pressure zone which is formed by the nip between, on the one hand, roller 15 and belt 11 and, on the other hand, an elastic transfer roller 22 and a transfer belt 23 trained about roller 22” (col. 4, ll. 16-21). Thus, the nip portion (or pressure zone) is formed by the fixing belt 11 and the fixing roller 15, on the one hand, and the pressure roller and the pressure belt 23, on the other hand. Accordingly, the peeling member 24—which is not disclosed as one of the components that forms the nip portion—is downstream and spaced from the nip portion in a transporting direction of the sheet of paper (recording medium) A.
        2 All citations are to the English translation.
        3 The arguments filed on December 23, 2021 are not addressed because the December 23, 2021 submission was superseded by the January 24, 2022 submission as it relates to the corrected reissue declaration, the amendments, and the prior art rejections.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.